     Case: 4:19-cr-00821-RLW Doc. #: 2 Filed: 10/03/19 Page: 1 of 2 PageID #: 5


                             UNITED STATES DISTRICT COURT     SUPPRESSED
                                 EASTERN DISTRICT OF MISSOURI            IF~!LElQJ
                                       EASTERN DIVISION
                                                                                        OCT - 3 2019
UNITED STATES OF AMERICA,                        )                                    U.S. DISTRICT COURT
                                                                                    EASTERN DISTRICT OF MO
                                                 )                                         ST. LOUIS
              _ Plaintiff,                       )
                                                 )
v.                                               ) No.
                                                 )
CHARLES EDWARD KATES, SR.,                       )
                                                             4:19CR00821 RLW/NCC
                                                 )
               Defendant.                        )

                                         INDICTMENT

                                          COUNT ONE

        The Grand Jury charges that:

        On or about April 13, 2019, in St. Louis City, within the Eastern District of Missouri,

                                 CHARLES EDWARD KATES, SR.,

the Defendant herein, knowing he had previously been convicted in a court of law of one or more

crimes punishable by a term of imprisonment exceeding one year, knowingly possessed a firearm,

which had traveled in interstate or foreign commerce during or prior to being in defendant's
                                                                                                             /
possess10n.

        In violation of Title 18, United States Code, Section 922(g)(l).

                                          COUNT TWO

        The Grand Jury further charges that:

        On or about August 13, 2019, in St. Louis City, within the Eastern District of Missouri,

                                 CHARLES EDWARD KATES, SR.,

the Defendant herein, knowing he had previously been convicted in a court of law of one or inore
   Case: 4:19-cr-00821-RLW Doc. #: 2 Filed: 10/03/19 Page: 2 of 2 PageID #: 6
crimes punishable by a term of imprisonment exceeding one year, knowingly possessed one or

more firearms, which had traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l).


                                                            A TRUE BILL


                                                            FOREPERSON
JEFFREYB. JENSEN
United States Attorney



JASON S. DUNKEL, #65886MO
Assistant United States Attorney
